Case 2:20-cv-00090-RAJ-DEM Document 34 Filed 10/30/20 Page 1 of 3 PageID# 132




                             UNITED STATES DISTRICT COURT                           OCT 3 0 2020
                       FOR THE EASTERN DISTRICT OF VIRGIN
                                         Norfolk Division
                                                                                     U;S. district COURT
                                                                                     NORFOLK VA
BRANDON M.JENNINGS,
#65213-056/#9965858,

               Petitioner,

V.                                                     ACTION NO.2:20cv90


U.S. OF AMERICA,et al.

               Respondents.


                                          FINAL ORDER


        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

Petitioner challenges an allegedly unlawful delay between his conviction and sentence in the United

States District Court for the Eastern District of North Carolina. At the time of the filing of the

Petition, Petitioner was incarcerated at Piedmont Regional Jail in Farmville, Virginia. Thereafter, he

was relocated to PCI McDowell Federal Correctional Institution in Welch, West Virginia.

        The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules ofthe United States District Court for the

Eastern District of Virginia for report and recommendation. The report ofthe Magistrate Judge was

filed on September 22,2020 recommending dismissal of the petition, without prejudice for lack of

jurisdiction. By copy of the report, each party was advised of his right to file written objections to

the findings and recommendations made by the Magistrate Judge. The Court has received no

objections to the Magistrate Judge's Report and Recommendation and the time for filing objections

has now expired.


                                                  1
Case 2:20-cv-00090-RAJ-DEM Document 34 Filed 10/30/20 Page 2 of 3 PageID# 133




       Accordingly,the court does hereby accept the findings and recommendations set forth in the

report of the United States Magistrate Judge filed September 22, 2020, and it is, therefore

ORDERED that Respondent's Motion to Dismiss be GRANTED,and that the petition be DENIED

and DISMISSED without prejudice for lack ofjurisdiction. It is further ORDERED that Petitioner's

various requests for ancillary relief, including his two Motions for Bail(EOF Nos. 16 and 18),three

Motions for Preliminary Injunction(EOF Nos. 19,20 and 24)and Motion for Supplemental Pleading

(EOF No.26)be DISMISSED.

       Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate ofappealability is DENIED. 28 U.S.C.§ 2253(c);s^ Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. CockrelL 537 U.S. 322,335-38(2003); Slack v.

McDaniel. 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate ofappealability is denied by this Court,he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App.Proc.22(b); Rules Gov.§ 2254 Cases in U.S. Dist. Cts. 11(a). IfPetitioner intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within sixty(60)days from

the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.
Case 2:20-cv-00090-RAJ-DEM Document 34 Filed 10/30/20 Page 3 of 3 PageID# 134




       The Clerk shall mail a copy of this Final Order to Petitioner at FCI McDowell Federal

Correctional Institution and provide an electronic copy of the Final Order to counsel ofrecord for

Respondent.




                                             RAYMC^ A. JACKSON
                                             UNITED ^ATES DISTRI            JUDGE


Norfolk, Virginia
